299 F.2d 930
INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, a Corporation, Appellant,v.UNITED STATES to Use and Benefit of BAILEY-LEWIS-WILLIAMS OF FLORIDA, INC., Appellee.
No. 16431.
United States Court of Appeals District of Columbia Circuit.
Argued January 18, 1962.
Decided February 15, 1962.

Mr. Geoffrey Creyke, Jr., Washington, D. C., with whom Messrs. J. Mitchell Brown, Henry M. Moore and Roy S. Mitchell, Washington, D. C., were on the brief, for appellant.
Mr. Walter E. Dillon, Jr., Washington, D. C., for Bailey-Lewis-Williams of Florida, Inc.
Messrs. David C. Acheson, U. S. Atty., Charles T. Duncan, Principal Asst. U. S. Atty., and Donald S. Smith, Asst. U. S. Atty., entered appearances for the United States.
Before EDGERTON,* WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court denying the defendant-appellant's motion to dismiss a suit brought against the surety on a contractor's bond furnished under the Miller Act, 49 Stat. 793, 794 (1935), 40 U.S.C. §§ 270a, 270b (1958). We allowed an interlocutory appeal under 28 U.S.C. § 1292(b) (1958). On the basis of the well-reasoned opinion of District Judge Matthews, 195 F.Supp. 752 (1961), the order will be affirmed. We add only that venue was properly laid in the District of Columbia, as the surety company was licensed to do business — and does business — here, see 28 U.S.C. § 1391 (1958), and as no other judicial district in the United States was suggested as an alternative forum. Cf. United States for Use and Benefit of Bryant Electric Co., Ltd. v. Aetna Casualty & Surety Co., 297 F.2d 665 (2d Cir. 1962).


2
Affirmed.



Notes:


*
 Circuit Judge Edgerton took no part in the consideration and disposition of this case